DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This Office Action is in response to the application filed on May 13, 2020.
 	
 	Claims 1-20 are pending.
	

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/13/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 8-16 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oh (U.S. Patent No. 8,548,503).

 	As to Claims 1, 12 and 13, Oh discloses a method of controlling a chatroom access, the method comprising: 
 	identifying a first location of an electronic device at a first point in time (Step 402, Figure 4; Paragraph bridging Columns 7 and 8); 
 	displaying a chatroom that uses a user location as a chatroom joining condition, and that allows a user of the electronic device to join the chatroom based on the first location of the electronic device (Step 404, Figure 4; Column 8, Lines 29-46); and 
 	in response to a join request being input at a second point in time from the user to join the displayed chatroom, determining whether to allow the user to join the chatroom based on a second location of the electronic device at the second point in time at which the join request is input (Second Chat Session Initiator 214 establishes a request to join a chatroom at a second point in time. Steps 502-510, Figure 5; Column 9, Lines 25-67, Column 10 Lines 1-46 and Paragraph bridging Columns 5 and 6).

 	As to Claims 2 and 14, Oh further discloses setting the chatroom joining condition based on a user input for selecting a point of interest or a region or interest (Column 2, Lines 48-67).

	As to Claims 3 and 15, Oh further discloses wherein the chatroom is an open chatroom accessible through a link (Mobile User Interface 224 includes a selection, or “link”, to chat sessions. Column 6, Lines 15-18).

	As to Claims 4 and 16, Oh further discloses wherein the displaying the chatroom comprises determining the chatroom that allows the user to join by comparing an accessible location designated (Step 404, Figure 4; Column 8, Lines 29-46).

	As to Claim 5, Oh further discloses wherein the displaying the chatroom comprises displaying the chatroom that allows the user to join in a form of a list based on the first location of the electronic device (Column 8, Lines 48-56).

	As to Claim 8, Oh further discloses receiving an input for setting the chatroom joining condition by designating an accessible location for the chatroom, wherein the displaying the chatroom comprises displaying the chatroom when the first location of the electronic device corresponds to the accessible location designated for the chatroom (Step 404, Figure 4; Column 8, Lines 29-46).

	As to Claims 9 and 19, Oh further discloses determining to allow the user to join the chatroom, in response to determining that the second location of the electronic device at the second point in time at which the join request is input is within a predetermined distance from an accessible location that is designated for the chatroom as the chatroom joining condition (Second Chat Session Initiator 214 establishes a request to join a chatroom at a second point in time. Steps 502-510, Figure 5; Column 9, Lines 25-67, Column 10 Lines 1-46 and Paragraph bridging Columns 5 and 6); and determining to disallow the user to join the chatroom, in response to determining that the second location is outside the predetermined distance from the accessible location that is designated for the chatroom (Permissions for giving access to or denying particular user devices to access location-based chat sessions are defined. Column 10, Lines 34-46).
 
Claims 10 and 20, Oh further discloses in response to determining that the first location of the electronic device changes to the second location different from the first location, determining whether to remove the user from the chatroom based on the second location of the electronic device and a location-based user removal condition that is preset for the chatroom (Only users who meet predefined permissions criteria, such as being in a list of devices able to access a chatroom when the device is near a particular location, are allowed to access the chatroom, therefore when such criteria is not met, such as a user leaving a location, access is denied. Paragraph 9, Lines 32-56).

	As to Claim 11, Oh further discloses allowing the user to join the chatroom based on the second location of the electronic device at the second point in time at which the join request is input; tracking a current location of the electronic device after the user joins the chatroom; and determining to remove the user from the chatroom in response to a result of the tracking satisfying the location-based user removal condition (Only users who meet predefined permissions criteria, such as being in a list of devices able to access a chatroom when the device is near a particular location, are allowed to access the chatroom, therefore when such criteria is not met, such as a user leaving a location, access is denied. Paragraph 9, Lines 32-56).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-7 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Oh (U.S. Patent No. 8,548,503) in view of Mirho (U.S. PGPub. No. 2006/0046743).

	As to Claims 6 and 17, Oh further discloses the method as previously discussed in Claim 1.  However wherein the displaying the chatroom comprises displaying, on a map that includes the first location of the electronic device, an icon of the chatroom that allows the user to join. 
 	 Mirho, in the same field of endeavor, teaches wherein the displaying the chatroom comprises displaying, on a map that includes the first location of the electronic device, an icon of the chatroom that allows the user to join (A map with areas of interest and user devices are displayed along with a notification system allowing users to enter chatrooms to communicate about the locations in the area. Paragraphs 0036 and 0039-0040).
 	At the time of filing, it would have been obvious to a person of ordinary skill in the art to have combined the method of controlling chatroom access as taught by Oh, with displaying the electronic device and chatroom icons on a map as taught by Mirho.  The motivation would have been to increase usability of the system by automatically displaying locations and chatrooms on the map for a user to find an area of interest.

	As to Claims 7 and 18, Oh-Mirho teach the method as previously discussed in Claim 6. Mirho further teaches wherein the chatroom joining condition is satisfied when the electronic device is located within a predetermined distance from an accessible location that is designated for the chatroom, and wherein the displaying the chatroom comprises: displaying the chatroom as a first icon type when the electronic device is located within the predetermined distance from the accessible location designated for the chatroom; and displaying the chatroom as a second icon type that is different from the first icon type when the electronic device is located outside the predetermined distance from the accessible (Users approaching an area of interest are presented with notification information, including icons on a map, wherein said icons do not appear when a user is away our outside a predetermined distance from the area of interest. Paragraphs 0026-0027 and 0040).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert B McAdams whose telephone number is (571)270-3309.  The examiner can normally be reached on Monday - Thursday 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Chea can be reached on 5712723951.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/R.B.M./Examiner, Art Unit 2456                                                                                                                                                                                                        /PHILIP J CHEA/Supervisory Patent Examiner, Art Unit 2456